El Juez PresideNte Señor Del Toro
emitió la opinión del tribunal.
El Policía Insular Federico Valles formuló denuncia ant&la Corte Municipal de San Juan, Sección Segunda, contra Carmelo Concepción Vendrell imputándole una infracción al. artículo 12, letra (e) de la Ley de Automóviles, cometida como sigue:
“. ... en 5 de abril, 10:45 A. M. de 1939, y en la Ave. Borin-quen, Santurce, ... el referido acusado, . . . ilegal, voluntaria y ma-liciosamente, mientras guiaba la guagua Núm. P-96, propiedad de la ‘"White Star Bus Line Inc.’ de San Juan, por la Avenida Borinquen-de Santurce, que es un camino público, con dirección de este a oeste,, no redujo la velocidad ni tocó klaxon que al desviarse hacia su iz-quierda para pasarle a otra guagua que estaba parada delante y en la misma dirección dejando pasajeros, que al darle alcance a Ramona Rochet Vega, instantes en que cruzaba la calle con dirección de sur a norte, por su negligencia y descuido dió lugar a lesionarla cau-sándole una posible contusión y fractura de costilla en el lado iz-quierdo y otra contusión en la mejilla; . . . . ”
Dictada sentencia por la corte municipal contra el acu-sadlo, éste apeló para ante la corte del distrito. Celebróse el juicio de novo que ordena la ley y volvió a ser condenado el acusado, apelando entonces para ante este tribunal.
Señala en su alegato dos errores que envuelven una sola cuestión, a saber: si la evidencia es o no suficiente para declarar probada la infracción que se imputó al apelante.
La ley que se alega infringida, dispone que:
“Las personas que manejen vehículos de motor en los caminos públicos, deberán, ......
“(e) Cuando se dé alcance a otro vehículo o persona siempre deberá darse aviso, y la persona o vehículo de menor velocidad de-' berá echarse hacia la derecha, tanto como le fuera posible, y el vehículo que dé alcance pasará siempre a su izquierda.” Leyes de 1916, pág. 152.
*635El hecho de haber el apelante lesionado a Ramona Rochet da color al acto, ilustra la necesidad de la regia establecida, pero no constituye el delito. Pueblo v. Viera, 55 D.P.R. 875, 877.
De suerte que al analizar la evidencia debemos concretarnos a si es o no bastante para demostrar si la guagua guiada por el acusado dió alcance y pasó a la otra guagua sin dar aviso, o sea como dice la denuncia, “no redujo la velocidad ni tocó klaxon.”
La evidencia de cargo consistió en las declaraciones de tres testigos, Federico Valles, Petra María Correa y Juan Ramos Ramos. La de descargo, en la declaración del propio acusado.
Refiriéndose a los dos primeros testigos, el fiscal de esta corte, en su informe al tribunal, se expresa correctamente como sigue:
' ‘ Estamos de acuerdo en que el primer testigo de cargo, nada dice que arroje luz para determinar la forma y manera en que ocurrieron los hechos, que como infracción al artículo 12, inciso (e) de la Ley de Automóviles, se imputa al acusado. (T. E. pág. 1-3.)
“Tampoco nos satisface mucho la declaración del segundo testigo (T. E. pág. 3-5) de cargo, y por sí sola no nos atreveríamos a soste-ner una convicción, . . . .”
Sostiene sin embargo el fiscal que la declaración del ter-cer testigo es bastante para confirmar la sentencia. Veamos lo que dijo.
Viajaba en un carro público hacia el Barrio Obrero; había una guagua parada y venía este chófer (el acusado) con su guagua a pasarle a la guagua parada; entonces una muchacha que iba por el Barrio Obrero y que se apeó de una guagua, cruzó la carretera y cuando iba cruzando la ■carretera la guagua le dió.
La guagua que guiaba el acusado iba hacia San Juan; la de en que se bajó la muchacha, hacia el Barrio Obrero. La guagua del acusado no iba muy ligero. El fué a pasarle a la guagua parada y cuando se va a pasarle a otra guagua *636hay que darle gasolina, pero no exageradamente. No oyó que tocara klaxon. Fué a parar bien alante. Le dió a la muchacha con el lado izquierdo.
Repreguntado por el abogado del acusado, contestó:
“P. — ¿Cómo usted sabe que el acusado no tocó /claxon 1
“R. — Porque no lo oí.
“P. — ¿Usted venía pendiente de ese klaxon?
“R. — No, señor.
“P. — ¿Usted venía guiando un carro?
“R. — Sí, señor.
“P. — ¿Un carro público?
“R. — Sí, señor.”
Siendo ésa la tínica declaración con tendencia a demos-trar que el aviso no fué dado,- nos parece la prueba insufi-ciente. El testigo se limitó a decir que no oyó que se tocara el klaxon, manifestación que en sí misma no tiene gran fuerza y que quedó con menos aún de la corriente a virtud de las últimas contestaciones que dió el testigo a las repreguntas del abogado del apelante.

Bajo esas circunstancias, creemos que procede la revo-cación de la sentencia y la alo solución- del acusado.